                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

COMFORT LINE PRODUCTS, INC., a
Florida corporation

                  Plaintiff,

v.                                                           Case No: 2:17-cv-198-FtM-99CM

OCEANTIS LLC and MICHAEL
SHAWN O’BRIEN,

                Defendants.
                                                  /

                                       OPINION AND ORDER1

        Before the Court is the parties’ Joint Stipulation to a Stay of the Proceedings and

Request to Schedule Judicial Settlement Conference. (Doc. 54). The Court directed the

parties to address whether this case should be stayed pending resolution of a first-filed

case the parties have been litigating in state court.2 (Doc. 52). The parties reiterate that

“the state action was filed prior to the pending matter and includes claims that

substantively correspond to the counterclaims in the present federal action.” (Doc. 54 at

1). Because staying this case will “facilitate the Court’s schedule and be in the interest of

judicial economy and efficiency,” the parties request a stay. (Doc. 54 at 1). The parties

also ask the Court to refer this case to the non-assigned United States Magistrate Judge



1 Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility for the availability or functionality of any hyperlink. Thus, the fact that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
2The case caption for the underlying state court case is Oceanis LLC et al. v. Comfort Line Products, Inc.
et al., No. 16-CA-49 (Fla. Cir. Ct.).
for a settlement conference to help resolve the outstanding claims. (Doc. 54 at 1-2). For

the below reasons, the Court will grant the stay but deny the settlement conference.

       “[T]he power to stay proceedings is incidental to the power inherent in every court

to control the disposition of the causes on its docket with economy of time and effort for

itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936);

see also Clinton v. Jones, 520 U.S. 681, 709 (1997). Determining whether a stay is

justified requires an “exercise of judgment, which must weigh competing interests and

maintain an even balance.” Landis, 299 U.S. at 254-55. The Court will exercise its

discretion and stay this case. Simultaneously litigating the counterclaims here and in

state court cuts against the goals of judicial economy and consistency. But referring this

case for a settlement conference is not prudent considering the stay and underling state

court litigation. If the parties move to lift the stay after the state court case resolves, they

may request a judicial settlement conference at that time.

       Accordingly, it is now

       ORDERED:

       1. The Joint Stipulation to a Stay of the Proceedings and Request to Schedule

           Judicial Settlement Conference is GRANTED in part and DENIED in part.

           The Court stays this case pending resolution of the state court action. But it

           denies without prejudice the parties’ request for a judicial settlement

           conference.

       2. All proceedings in this case are STAYED until the parties advise the Court that

           the state court case has been finished and the stay is due to be lifted or the




                                               2
         case is due to be dismissed. The parties must notify the Court of such matters

         within seven days of the state court case ending.

      3. The parties are DIRECTED to file a joint report on the status of the state court

         case on or before February 27, 2019, and every ninety days after until that

         case concludes.

      4. The Clerk is DIRECTED to add a stay flag.

      DONE and ORDERED in Fort Myers, Florida on this 29th day of November 2018.




Copies: All Parties of Record




                                           3
